UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-6975



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


CARL ROBERT CHRISTY,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Fox, Senior
District Judge. (CR-89-9)


Submitted:   November 30, 2005            Decided:   January 5, 2006


Before MICHAEL, MOTZ, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Carl Robert Christy, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Carl Robert Christy appeals the district court’s order

denying his former Fed. R. Crim. P. 35(a) motion.   We have reviewed

the record and find no reversible error.    Accordingly, we affirm

the district court’s order.   See United States v. Christy, No. CR-

89-9 (E.D.N.C. filed May 23, 2005 & entered May 24, 2005).       We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.

                                                           AFFIRMED




                               - 2 -